     Case 3:19-cv-02890-X Document 2 Filed 12/09/19                        Page 1 of 2 PageID 67



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



GIUSEPPE BETTIOL, derivatively on behalf o
Plaintiff
v.                                                             3:19-cv-02890-X
                                                               Civil Action No.
LE GP, LLC, KELCY L. WARREN, THOMA
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Plaintiff - Giuseppe Bettiol, derivatively on behalf of Energy Transfer, LP
Plaintiff's Counsel - Steckler Gresham Cochran PLLC, The Brown Law Firm, P.C.


provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
None.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Giuseppe Bettiol – Steckler Gresham Cochran PLLC, The Brown Law Firm, P.C.

Energy Transfer LP, LE GP, LLC, Kelcy L. Warren, Thomas E. Long, John W. McReynolds,
Marshall S. McCrea, III, Matthew S. Ramsey, Steven R. Anderson, Richard D. Brannon, Ray C.
Davis, Michael K. Grimm, K. Rick Turner, Ray W. Washburne, & William P. Williams
                 Case 3:19-cv-02890-X Document 2 Filed 12/09/19                       Page 2 of 2 PageID 68



                                                              Date:
                                                                                   December 9, 2019
                                                              Signature:
                                                                                   /s/ R. Dean Gresham
                                                              Print Name:          R. Dean Gresham
                                                              Bar Number:
                                                                                   24027215
                                                              Address:
                                                                                   12720 Hillcrest Rd., Suite 1045
                                                              City, State, Zip:
                                                                                   Dallas, TX 75230
                                                              Telephone:
                                                                                   972-387-4040
                                                              Fax:
                                                                                   972-387-4041
                                                              E-Mail:
                                                                                   dean@stecklerlaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
